Citation Nr: 1635888	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability previously addressed as posttraumatic arthritis of the left knee status-post collateral ligament repair.

2.  Entitlement to service connection for a right knee disability previously addressed as degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:  Disabled American Veterans	


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the VA examiners in September 2010 and April 2011 addressed the Veteran's diagnosis of Osgood Schlatter's disease, but did not address the Veteran's current diagnosis of degenerative arthritis of the bilateral knees when providing a nexus opinion.  The Veteran has a current diagnosis.  He had a parachute badge during service.  He also expressed pain and knee problems since separation from service.  The Veteran has asserted that his current knee disabilities are causally related to service.  

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  The examiners did not provide any nexus opinion regarding his arthritis.  Therefore, the Board finds that the current examinations are inadequate and that a new VA examination or opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's in-service and post-service knee injuries and symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Return the claims file to the April 2011 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's lay history, complaints of pain post-service, and note his parachute badge during service.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's post-service diagnosis of degenerative arthritis of the right and left knees began in service, was caused by service, or is otherwise related to service.  The examiner should distinguish the Veteran's complaints of Osgood Schlatter's disease from his diagnosis of degenerative arthritis.  The examiner should also note the Veteran's experience as a parachutist during service and his post-service complaints.  A complete rationale for any opinion offered should be provided.  

Should the examiner find that the Veteran's diagnosis of degenerative arthritis of the bilateral knees was inaccurate for any reason, a thorough rationale for such opinion should be provided.

If an additional examination is required for the examiner to sufficiently address this question, then a new examination should be afforded.  

3.  Should a new VA examination be found necessary, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




